State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   518951
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. EDWARD
   BROWN,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

THOMAS GRIFFIN, as
   Superintendent of Eastern
   Correctional Facility,
                    Respondent.
________________________________


Calendar Date:   October 21, 2014

Before:   Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.

                             __________


     Edward Brown, Dannemora, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Gilpatric,
J.), entered April 7, 2014 in Ulster County, which denied
petitioner's application for a writ of habeas corpus, in a
proceeding pursuant to CPLR article 70, without a hearing.

      In 2002, petitioner was sentenced to a minimum prison term
of 22 years following his conviction of various crimes, including
burglary in the first degree. The convictions were upheld upon
direct appeal (People v Brown, 16 AD3d 430, 431 [2005], lv denied
4 NY3d 852 [2005]). He commenced this CPLR article 70 proceeding
seeking a writ of habeas corpus alleging that any purported
waiver of his immunity before the grand jury was ineffective.
                              -2-                  518951

      Habeas corpus relief does not lie where, as here,
petitioner's argument could have been raised either in the
context of a collateral motion or upon a direct appeal from the
judgment of conviction (see People ex rel. Thigpen v Cunningham,
85 AD3d 1512, 1513 [2011], lv denied 17 NY3d 717 [2011]).
Moreover, petitioner has admittedly raised this issue
unsuccessfully on direct appeal and in various prior habeas
corpus proceedings. Under these circumstances, and in light of
the fact that the record discloses no extraordinary circumstances
warranting a departure from traditional orderly procedure,
Supreme Court's judgment is affirmed (see People ex rel. Brown v
Artus, 64 AD3d 1064, 1064 [2009], lv denied 13 NY3d 709 [2009];
People ex rel. Franza v Lape, 61 AD3d 1200 [2009]).

      Lahtinen, J.P., McCarthy, Garry, Rose and Devine, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court